DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20170071369 A1) hereinafter Chang in view of  Li Boying (CN201073167Y) hereinafter Boying.

Chang does not specifically disclose the device further comprising the noise cancellation device being disposed inside the pillow however,
Since it is known in the art as evidenced by Boying for a device to further comprise the noise cancellation device being disposed inside the pillow in (“the circuit board is arranged inside the pillow body” in ¶[Abstract]),

Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Chang with Boying.
Regarding claim 2, Chang as modified by Boying teaches the device of claim 1, Chang further teaches the device further comprising wherein: the noise cancellation device is configured to, based on the noise signal, generate the noise cancellation signal that has a same frequency, same amplitude but an opposite phase with respect to the noise signal (“The anti-noise signal, whose phase is opposite to noise but amplitude is same as the ones of noise, is generated by a speaker according to a result of environment noise detection by a microphone.” in ¶[0003]).
Regarding claim 4, Chang as modified by Boying teaches the device of claim 1, Chang further teaches the device further comprising wherein: the noise collector includes a first noise collector and a second noise collector (Fig. 2 shows 6 microphones 101a to 101f), and the first noise collector and the second noise collector are connected to the noise cancellation device (microphones 101 are connected to noise cancellation device/control unit 202 via communication units 103 and 201 in Fig. 1), respectively; the first noise collector and the second noise collector are configured to collect a first noise signal and a second noise signal of the noise source, respectively (“Once the first communication unit 103 in the pillow pad 10 and the second communication unit 201 in the mobile device 20 are connected, the pillow pad 10 and the mobile device 20 begin to receive and transmit signal.  The three microphones 101a, 101b, and 101c respectively detect the noise signals and then combine them to generate new signal e.sub.1(n) according to the one shown in FIG. 3.  Meanwhile, the other three microphones 101d, 101e, and 101f also respectively detect the noise signals and then combine them to generate another new signal e.sub.2(n)” in ¶[0031]), and send the first noise signal and the second noise signal of the noise source to the noise cancellation device (“Once the control unit 202 in the mobile device 20 
Regarding claim 5, Chang as modified by Boying teaches the device of claim 4, Chang further teaches the device further comprising wherein: the loudspeaker includes a first loudspeaker and a second loudspeaker (102a and 102b in Fig. 2), and the first loudspeaker and the second loudspeaker are connected to the noise cancellation device (speakers 102 are connected to control unit 202 via first and second communication units 103 and 201 in Fig. 1), respectively; the first loudspeaker is configured to receive the first noise cancellation signal sent by the noise cancellation device and radiate the first noise cancellation signal; and the second loudspeaker is configured to receive the second noise cancellation signal sent by the noise cancellation device and radiate the second noise cancellation signal (“The speakers 102a and 102b in the pillow pad 10 are controlled by the mobile device 20 with the control signals u.sub.1(n), u.sub.2(n), u.sub.3(n), and u.sub.3(n), and output the anti-noise signals y.sub.1(n) and y.sub.2(n) for the snore and noise cancellation” in ¶[0031]).
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20170071369 A1) hereinafter Chang in view of  Li Boying (CN201073167Y) hereinafter Boying and further in view of Kenik (US 20150351982 A1) hereinafter Kenik.
Regarding claim 7, Chang as modified by Boying teaches the device of claim 5, Chang further teaches the device further comprising a wireless transmitter that are disposed inside the pillow (103 in Fig. 2) Chang as modified by Boying does not specifically disclose the device further comprising sleep quality monitor wherein: the sleep quality monitor is connected to the wireless transmitter; and the sleep quality monitor is configured to monitor a heart rate , breathing information, and head rotation frequency information of a user that sleeps on the pillow, and send the heart rate, the breathing information, and the head rotation frequency information to a user terminal via the wireless transmitter however,
Since it is known in the art as evidenced by Krenik for a device to further comprise a sleep quality monitor (“Beds may collect and combine inputs from a variety of sensors including pressure sensors, force sensors, temperature sensors, humidity sensors, vibration sensors, heart rate sensors, microphones that may be used to record and analyze breathing, and other possible sensors.  The one or more controllers may receive information from multiple sensors to make determinations regarding how 
An ordinary skilled in the art would have been motivated to modify Chang as modified by Boying with the teachings of Kenik for the benefit of improving the versatility of the device,
.
Claims 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20170071369 A1) hereinafter Chang in view of  Li Boying (CN201073167Y) hereinafter Boying and further in view of DeFranks et al. (US 20170053637 A1) hereinafter DeFranks.
Regarding claim 8, Chang as modified by Boying teaches the device of claim 2, Chang as modified by Boying does not specifically disclose the device further comprising A pillow combination, comprising a first pillow and a second pillow , wherein: the first pillow is a pillow described in claim 2; an error noise collector is disposed in the second pillow, and the error noise collector is connected to the noise cancellation device in the first pillow; the error noise collector is configured to collect a residual noise signal on two sides of the second pillow and send the residual noise signal to the noise cancellation device; and the noise cancellation device is configured to receive the residual noise signal, and based on the residual noise signal, adjust the noise cancellation signal however,
Since it is known in the art as evidenced by DeFranks for a device to further comprise A pillow combination, comprising a first pillow and a second pillow (202 and 218 in Fig. 2), wherein: the first pillow is a pillow described in claim 2 (taught by the combination of Chang as modified by Boying (see rejection of claim 2 above); an error noise collector is disposed in the second pillow (206a in Fig. 2), and the error noise collector is connected to the noise cancellation device in the first pillow (“In some aspects, as shown in FIG. 2, the operative coupling 216 between the first pillow unit 202, second pillow unit 218, control unit 204, the at least one reference microphone 206a, 206b can be a wired connection.  In other aspects, the system can incorporate a wireless link,” in ¶[0025]); the error noise collector is configured to collect a residual noise signal on two sides of the second pillow and send the residual noise signal to the noise cancellation device (“This criterion would be based on the SPL of the residual noise remaining in the "quiet zone" (around the error microphones & sleep partner's ears) when the 
An ordinary skilled in the art would have been motivated to modify Chang as modified by Boying with the teachings of DeFranks for the benefit of improving the versatility of the device,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Chang as modified by Boying with DeFranks.
Regarding claim 10, Chang as modified by Boying and DeFranks teaches the device of claim 8, DeFranks further teaches wherein: the error noise collector includes a first error noise collector and a second error noise collector (microphones 20 in Fig. 2), the first error noise collector and the second error noise collector are located on two sides of a central line of the second pillow (microphones 20 are positioned on both sides of the imaginary line in the center of the pillow 12 in Fig. 2) and are configured to be axially symmetric with respect to the central line of the second pillow (as shown by mics 20 in Fig. 2).
Allowable Subject Matter
Claims 11-18 are allowed over prior art of record.
Most relevant prior art of record is DeFranks et al. (US 20170053637 A1) hereinafter DeFranks. 
Regarding claim 11, DeFranks teaches A pillow combination, comprising a first pillow and a second pillow (202 and 218 in Fig. 2), wherein: the first pillow comprises a noise collector, a loudspeaker 
DeFranks does not specifically disclose the device further comprising a noise cancellation device that are disposed in the first pillow; and an error noise collector is disposed in the second pillow, and the error noise collector is connected to the noise cancellation device in the first pillow, wherein the noise collector and the loudspeaker are connected to the noise cancellation device, respectively, the noise collector is configured to collect a noise signal sent by a noise source and send the noise signal to the noise cancellation device, the noise cancellation device is configured to receive the noise signal sent by the noise collector, generate a noise cancellation signal corresponding to the noise signal based on the noise signal, and send the noise cancellation signal to the loudspeaker, the loudspeaker is configured to receive the noise cancellation signal sent by the noise cancellation device, and radiate the noise cancellation signal, thereby counteracting the noise signal, the error noise collector is configured to collect a residual noise signal on two sides of the second pillow and send the residual noise signal to the noise cancellation device, and the noise cancellation device is further configured to receive the residual noise signal, and based on the residual noise signal, adjust the noise cancellation signal.
The following is the reason for allowance of claim 11:
DeFranks alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises a noise cancellation device that are disposed in the first pillow; and an error noise collector is disposed in the second pillow, and the error noise collector is connected to the noise cancellation device in the first pillow, wherein the noise collector and the loudspeaker are connected to the noise cancellation device, respectively, the noise collector is configured to collect a noise signal sent by a noise source and send the noise signal to the noise cancellation device, the noise cancellation device is configured to receive the noise signal sent by the noise collector, generate a noise cancellation signal corresponding to the 
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 12-18, claims are allowed for their dependency on allowed claim 11.
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMMAR T HAMID/Examiner, Art Unit 2654